Citation Nr: 1717025	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  15-34 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the U.S. Army from May 1, 1992 until May 9, 1992.  The Veteran served in the Army National Guard prior to his period of active duty service, and the Army Reserve thereafter with unverified periods of potential active duty for training (ACDUTRA) and/or inactive duty for training (INACDUTRA).  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In this case, remand is required to ensure fulfillment of VA's duties to notify and assist the Veteran with his claims of entitlement to service-connection for bilateral hearing loss and tinnitus.  First, remand is necessary to provide the Veteran with appropriate VCAA notice.  As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim, and it must assist the claimant by making reasonable efforts to get the evidence needed.  Id.; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Here, the Veteran has not been provided the required notice regarding his service connection claims.  On remand, the proper VCAA notice must be provided.

Second, remand is required to verify any periods of ACDUTRA or INACDUTRA.   Of record are service treatment records (STRs) from July 1961 to May 1991.  The Veteran's DD 214 shows that he was ordered to active federal service in support of Operation Garden Plot from May 1, 1992 until May 9, 1992.  The DD 214 also  notes that the Veteran had 6 months of total prior active service, and over 21 years of prior inactive service.  A March 2014 information report is of record and indicates that the Veteran was in the Army Reserves from November 1992 until October 1998.  In light of the Veteran's noted prior active service, and in light of his service in the National Guard and Army Reserves, remand is necessary to verify all periods of ACDUTRA or INACDUTRA.

Third, remand is required to obtain outstanding VA treatment records.  The Veteran has reported receiving treatment for bilateral hearing loss and tinnitus at a VA Medical Center (VAMC) in Redding, California.  No efforts have been made to obtain the identified outstanding VA treatment records, and they are not otherwise of record.  On remand, all outstanding VA treatment records must be associated with the claims folder.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Fourth, remand is necessary to secure a VA examination and opinion regarding the Veteran's claimed bilateral hearing loss and tinnitus.  A VA examination is necessary when the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  Here, the Veteran asserts his currently symptomatic bilateral hearing loss and tinnitus are etiologically related to in-service hazardous noise exposure.  The Veteran is competent to report symptoms of tinnitus and hearing loss, as well as exposure to hazardous noise.  Charles v. Principi, 16 Vet. App. 370 (2014); Layno v. Brown, 6 Vet. App. 465 (1994).  His STRs from 1976 onward note high frequency hearing loss, and decreased hearing acuity bilaterally.  There is not sufficient medical evidence of record, however, to decide the claim, and therefore a VA examination is necessary.  The Veteran's representative agrees with the need for a VA examination.  See April 2017 statement from the Veteran's representative.  

Accordingly, the case is REMANDED for the following actions.  (Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran a VCAA-compliant letter regarding his claims of entitlement to service connection for bilateral hearing loss and tinnitus.  

2.  Contact the appropriate entity to verify the dates of the Veteran's periods of ACDUTRA and INACDUTRA from 1961 through and including 1998.  The AOJ must identify each verified period of ACDUTRA and INACDUTRA in a memorandum to the file that should then be associated with the claims folder for the examiners review.  Summarize the findings and all actions taken, and include a copy of the summary in the claims file. 

3.  Obtain and associate with the claims file all outstanding records of VA treatment records, including those from the VAMC in Redding, California.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  
4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his claimed bilateral hearing loss and tinnitus.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished, and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner is requested to provide the following medical opinions: 

a)  Is it at least as likely as not (50 percent or greater probability) that bilateral hearing loss or tinnitus was caused or aggravated by the Veteran's period of active duty service?

b)  Is it at least as likely as not (50 percent or greater probability) that bilateral hearing loss or tinnitus is due to an acoustic injury or other injury incurred in a period of INACDUTRA, or due to disease or injury incurred in a period of ACDUTRA?

5.  Then, readjudicate the claims of entitlement to service connection for bilateral hearing loss and tinnitus on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow appropriate time for response, and return the case to the Board.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to report for a scheduled VA examination may impact the determination made. 38 C.F.R. § 3.655 (2016).  He is also advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

